DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 18 are objected to because of the following informalities: claim 10, line 2, “a optical system” should be “an optical system”. Claim 18, line 1, “Endoscope” should be “endoscope”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light source unit” in claims 3 and 11, “drive signal generation unit” in claims 3 and 12, “actuator unit” in claims 3 and 15, “optical system” in claims 2 and 10, and “light-receiving device” in claims 2 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 states, “floating structure”. It is unclear what this “floating structure’ is meant here. Is this mean the receptacles are not in touch with the housing or the receptacles being spaced apart to each other? Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US 20160287057) in view of Kagaya et al. (US 20110184244).
Regarding Claim 1, Fukushima discloses an endoscope processor (the processor device 3) used in an endoscope system (endoscope system 1) comprising: a receptacle (14) configured to receive a plug (connector 13) of an endoscope (2), 
the plug (connector 13) including an illumination plug terminal (a light emitting connector part 51), an electric plug terminal (fitting part 42), and a light-receiving plug terminal (a light receiving connector part 52), 
wherein the receptacle (14) includes: 
an illumination receptacle terminal (Fig.3, fitting part 53) in a housing (housing 36) for the receptacle (Figures 2-4, connectors 14) and is to be connected to the illumination plug terminal (a light emitting connector part 51), 
an electric receptacle terminal (43) in the housing (housing 36)
and is to be connected to the electric plug terminal (fitting part 42), 
and a light-receiving receptacle terminal (Fig.3, fitting part 54) that is arranged between the illumination receptacle terminal (Fig.3, fitting part 53) and the electric receptacle terminal (43), 
(housing 36), and is to be connected to the light-receiving plug terminal (a light receiving connector part 52).
	However, Fukushima does not teach the terminals are displaceable within a predetermined range. 
	Kagaya et al. teach the terminals are displaceable within a predetermined range (Figs.3 and 15, [0081] and [0145], the receptacle-side holders 107 can be moved with respect to the floating base 109 in a direction perpendicular to the insertion direction a of the plug 95). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukushima to have the terminals are displaceable within a predetermined range as taught by Kagaya et al. In order to provide optical fibers to be matched with high precision, so that it is possible to connect the optical fibers in low loss, and giving stably guide the laser lights ([0142] of Kagaya et al.). The modified device of Fukushima in view of Kagaya et al. will hereinafter be referred to as the modified device of Fukushima and Kagaya et al.
Regarding Claim 3, the modified device of Fukushima and Kagaya et al. teach the claimed invention as discussed above concerning claim 1, and Fukushima teaches the endoscope processor (the processor device 3) comprising: 
a light source unit (light source 24) arranged at a location remote from the illumination receptacle terminal (Fig.2, [0022] illumination optical system 20 is produced by a light source 24), 
and configured to supply illumination light to an optical fiber connected to the illumination receptacle terminal (Fig.2, [0022] the illumination optical system 20 is produced by a light source 24 provided in the processor device 3, and is guided from the light source 24 to the illumination optical system 20 by a light guide 25 encapsulated in the universal cord 12);
and a drive signal generation unit ([0028] circuit part 35 with a signal processing circuit 38 that processes signals of the driving reading circuit 29) arranged at a location remote from the electric receptacle terminal (43)(Fig.2-3), and configured to supply a drive signal to a signal line ([0028] circuit part 35 has a power circuit 37 that produces electric power to be supplied to the image pickup element 28 and the driving reading circuit 29), 
the signal line (Fig.2, a wiring group 30 encapsulated in the universal cord 12) being connected to the electric receptacle terminal (43)(Fig.2-3), to drive an actuator unit ([0023]-[0024] image pickup device 22 drives an image pickup element 28).
	Regarding Claim 8, Fukushima discloses an endoscope system (endoscope system 1) comprising: an endoscope processor (the processor device 3) including a housing (housing 36) for a receptacle (14), 
and a first receptacle terminal (Fig.3, fitting part 53), a second receptacle terminal (43) and a third receptacle terminal (Fig.3, fitting part 54), 
the first receptacle terminal (Fig.3, fitting part 53), the second receptacle terminal (43) and the third receptacle terminal (Fig.3, fitting part 54) being all disposed in the housing (housing 36); 
and an endoscope (endoscope 2) including a plug (connector 13), 
(Fig.3, connector part 51) to be connected to the first receptacle terminal (Fig.3, fitting part 53), 
a second plug terminal (Fig.3, fitting part 42) to be connected to the second receptacle terminal (43)  
and a third plug terminal (Fig.3, connector part 52) to be connected to the third receptacle terminal (Fig.3, fitting part 54), 
the first plug terminal (Fig.3, connector part 51), second plug terminal (fitting part 42) and third plug terminal (connector part 52) being all disposed in the plug (connector 13), 
wherein at least one of the first receptacle terminal (Fig.3, fitting part 53) and the second receptacle terminal (43) in the housing (Figs.2-4, housing 36), 
the third receptacle terminal (connector part 54) is arranged between the first receptacle terminal (Fig.3, fitting part 53) and the second receptacle terminal (43), 
and is fixed relative to the housing (housing 36), and the third plug terminal (connector part 52) is arranged between the first plug terminal (connector part 51) and the second plug terminal (fitting part 42).
	However, Fukushima does not teach the terminal is displaceable within a predetermined range.
Kagaya et al. teach the terminal is displaceable within a predetermined range (Figs.3 and 15, [0081] and [0145], the receptacle-side holders 107 can be moved with respect to the floating base 109 in a direction perpendicular to the insertion direction a of the plug 95). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukushima to have the terminal is displaceable within a predetermined range as taught by Kagaya et al. In order to provide optical fibers to be matched with high precision, so that it is possible to connect the optical fibers in low loss, and giving stably guide the laser lights ([0142] of Kagaya et al.). 
	Regarding Claim 9, the modified device of Fukushima and Kagaya et al. teach the claimed invention as discussed above concerning claim 8, and Fukushima teaches an endoscope, wherein the first receptacle terminal (Fig.3, fitting part 53) is an illumination receptacle terminal (Figs.2-3, fitting part 53 including a light receiving element 41a) and is to be connected to the first plug terminal (connector part 52), 
the second receptacle terminal (43) is an electric receptacle terminal (Figs.2-3, [0036]-[0037], fitting part 42 therebetween is provided on the coil 40 that transmits and receives electric power, and connected to fitting part 43) and is to be connected to the second plug terminal (fitting part 42), 
the third receptacle terminal (Fig.3, fitting part 54) is a light-receiving receptacle terminal (Fig.3, fitting part 54 including a light receiving element 41b) and is to be connected to the third plug terminal (connector part 52).
	Regarding Claim 18, Fukushima discloses an endoscope processor (the processor device 3) used in an endoscope system (endoscope system 1) comprising: a receptacle (14) includes an illumination receptacle terminal (Fig.3, fitting part 53), 
(Fig.3, fitting part 54), an electric receptacle terminal (43) all of which being integrally attached to a housing (36) to define the receptacle (14)(Fig.3), 
and the light-receiving receptacle terminal (Fig.3, fitting part 54) being stably attached to the housing (Figs.2-3, [0038]-[0039] light emitting element 41a is press-fitted and fixed), 
the receptacle (14)(Fig.3) configured to receive a plug (connector 13) of an endoscope (endoscope 2) having an insertion portion (the insertion part 10) inserted into a body of a subject for examination (Fig.1), 
the plug (connector 13) includes an illumination plug terminal (a light emitting connector part 51), 
a light receiving plug terminal (a light receiving connector part 52), and an electric plug terminal (fitting part 42) all of which being integrally attached to the endoscope to define the plug (14)(Fig.3) wherein each of the illumination plug terminal (a light emitting connector part 51), 
the light receiving plug terminal (a light receiving connector part 52), and the electric plug terminal (fitting part 42) corresponds to each of the illumination receptacle terminal (Fig.3, fitting part 53), the light-receiving receptacle terminal (Fig.3, fitting part 54), and the electric receptacle terminal (43), respectively
However, Fukushima does not teach the illumination receptacle terminal, and the electric receptacle terminal being capable of being displaced via floating structures to the housing. 
(([0077]-[0079] the floating base 109 having receptacle-side holders 107 with the floating base 109 with a predetermined gap therebetween). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukushima to have the illumination receptacle terminal, and the electric receptacle terminal being capable of being displaced via floating structures to the housing as taught by Kagaya et al. in order to provide to elastically supporting the receptacle-side holders in the insertion direction of the plug ([0077] of Kagaya et al.).
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US 20160287057) in view of Kagaya et al. (US 20110184244) and in further view of Hara (US 20160089000).
Regarding Claim 6, Fukushima discloses an endoscope (an electronic endoscope 2) comprising: a plug (connector 13) to be connected to a receptacle (14) of an endoscope processor (the processor device 3), 
the receptacle (14) including an illumination receptacle terminal (Fig.3, fitting part 53) and an electric receptacle terminal (43)(Fig.2-3) both of the illumination receptacle terminal (Fig.3, fitting part 53) and the electric receptacle terminal (43)(Fig.2-3) in a housing (housing 36), 
and a light-receiving receptacle terminal (Fig.3, fitting part 54)  fixed relative to the housing (housing 36), 
 (connector 13) includes: an illumination plug terminal (a light emitting connector part 51) having a first projecting length from a specified surface of the plug (Figs.3), 
and to be connected to the illumination receptacle terminal (Fig.3, fitting part 53), 
an electric plug terminal (fitting part 42 therebetween coils 40 are provided in the input/output units 31) having a second projecting length from the specified surface (Fig.3), and to be connected to the electric receptacle terminal (43)(Fig.2-3), 
and a light-receiving plug terminal (Fig.3, fitting part 54) arranged between the illumination plug terminal (Figs.2-3, a light emitting connector part 51) and the electric plug terminal (fitting part 42 therebetween coils 40 are provided in the input/output units 31), and having a third projecting length from the specified surface (Figs.2-3).
But, Fukushima does not teach the terminals being displaceable within predetermined ranges. 
Kagaya et al. teach the terminals being displaceable within predetermined ranges  (Figs.3 and 15, [0081] and [0145], the receptacle-side holders 107 can be moved with respect to the floating base 109 in a direction perpendicular to the insertion direction a of the plug 95). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukushima to have the terminals being displaceable within predetermined ranges as taught by Kagaya et al. In order to provide optical fibers to be matched with high precision, so that it is possible to 
	However, the modified device of Fukushima and Kagaya et al. does not teach the endoscope comprising the third projecting length being greater than the first projecting length and the second projecting length.
	Hara teaches the endoscope comprising the third projecting length (20)(Figs.1, 3 and 4) being greater than the first projecting length (21)(Figs.1, 3 and 4) and the second projecting length (22)(Figs.1, 3 and 4).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Fukushima and Kagaya et al. to have the endoscope comprising the third projecting length being greater than the first projecting length and the second projecting length as taught by Hara in order to provide transmission and reception of image signal between the endoscope and the processor device ([0082]-[0083] of Hara). 
	Regarding Claim 7, the modified device of Fukushima and Kagaya et al. teach the claimed invention as discussed above concerning claim 6, but does not teach wherein the second projecting length is smaller than the first projecting length. 
Hara teaches wherein the second projecting length (22)(Figs.1, 3 and 4) is smaller than the first projecting length (21)(Figs.1, 3 and 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Fukushima and Kagaya et al. to have wherein the second projecting length is smaller than the first projecting length as taught by Hara in 
	Regarding Claim 16, the modified device of Fukushima and Kagaya et al. teach the claimed invention as discussed above concerning claim 8, and Fukushima teaches the system, wherein the first plug terminal (Fig.3, connector part 51) having a first projecting length from a specified surface of the plug (Fig.3), 
and to be connected to the first receptacle terminal (Fig.3, fitting part 53), the second plug terminal (Fig.3, fitting part 42) having a second projecting length from the specified surface (Fig.3),
 and to be connected to the second receptacle terminal (Fig.3, 43), 
and a third plug terminal (Fig.3, connector part 52) arranged between the first plug terminal (Fig.3, connector part 51), 
and the second plug terminal (Fig.3, fitting part 42), the third plug terminal having a third projecting length from the specified surface (Fig.3).
However, the modified device of Fukushima and Kagaya et al. does not teach the endoscope comprising the third projecting length being greater than the first projecting length and the second projecting length.
Hara teaches the endoscope comprising the third projecting length (20)(Figs.1, 3 and 4) being greater than the first projecting length (21)(Figs.1, 3 and 4) and the second projecting length (22)(Figs.1, 3 and 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Fukushima and Kagaya et al to have the endoscope comprising the third projecting length being greater 
Regarding Claim 17, F the modified device of Fukushima and Kagaya et al. teach the claimed invention as discussed above concerning claim 16, but does not teach wherein the second projecting length is smaller than the first projecting length.  
Hara teaches wherein the second projecting length (22)(Figs.1, 3 and 4) is smaller than the first projecting length (21)(Figs.1, 3 and 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Fukushima and Kagaya et al. to have wherein the second projecting length is smaller than the first projecting length as taught by Hara in order to provide transmission and reception of image signal between the endoscope and the processor device ([0082]-[0083] of Hara).
Claims 2, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US 20160287057) in view of Kagaya et al. (US 20110184244) and in further view of Sakai et al. (US 20140114131).
Regarding Claim 2, the modified device of Fukushima and Kagaya et al. teach the claimed invention as discussed above concerning claim 1, but does not teach the endoscope processor comprising: an optical system arranged adjacent the light-receiving receptacle terminal, and configured to collect a return light; and a light-receiving device arranged adjacent the optical system, and configured to receive the return light emitted via the optical system.
(demultiplexer/a dichroic mirror or the like 36) arranged adjacent the light-receiving receptacle terminal (Fig.1, [0036] endoscope and the main body 3 are attachable/detachable via the connector), 
and configured to collect a return light ([0047] detection fiber 16 receives a return light reflected on a surface region of a subject, and guides the received return light to the demultiplexer 36); 
and a light-receiving device arranged adjacent the optical system (Fig.1), 
and configured to receive the return light emitted via the optical system (Fig.4, [0027[ the image visible through lens 24 to convey the received light through a further fiber optic bundle 82 to a lens system 83).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Fukushima and Kagaya et al. to have the endoscope processor comprising: an optical system arranged adjacent the light-receiving receptacle terminal, and configured to collect a return light; and a light-receiving device arranged adjacent the optical system, and configured to receive the return light emitted via the optical system as taught by Sakai et al. in order to detect a return light by causing illumination fibers that emit an illuminating light to scan, and converts the return light into an image ([0044] of Saka et al.).
Regarding Claim 10, the modified device of Fukushima and Kagaya et al. teach the claimed invention as discussed above concerning claim 9, but does not teach the endoscope processor comprising: an optical system arranged adjacent the light-receiving receptacle terminal, and configured to collect a return light; and a light-
Sakai et al. disclose the endoscope processor comprising: an optical system (demultiplexer/a dichroic mirror or the like 36) arranged adjacent the light-receiving receptacle terminal (Fig.1, [0036] endoscope and the main body 3 are attachable/detachable via the connector), 
and configured to collect a return light ([0047] detection fiber 16 receives a return light reflected on a surface region of a subject, and guides the received return light to the demultiplexer 36); 
and a light-receiving device arranged adjacent the optical system (Fig.1), 
and configured to receive the return light emitted via the optical system (Fig.4, [0027[ the image visible through lens 24 to convey the received light through a further fiber optic bundle 82 to a lens system 83).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Fukushima and Kagaya et al. to have the endoscope processor comprising: an optical system arranged adjacent the light-receiving receptacle terminal, and configured to collect a return light; and a light-receiving device arranged adjacent the optical system, and configured to receive the return light emitted via the optical system as taught by Sakai et al. in order to detect a return light by causing illumination fibers that emit an illuminating light to scan, and converts the return light into an image ([0044] of Saka et al.).
Regarding Claim 11, the modified device of Fukushima and Kagaya et al. teach the claimed invention as discussed above concerning claim 9, but does not teach the , an optical fiber configured to receive the illumination light from the light source and connected to the illumination receptacle terminal.
Sakai et al. teach the endoscope system (1) comprising: a light source unit (light source 24) configured to supply illumination light ([0034] illumination light produced by the light source 24), 
an optical fiber configured to receive the illumination light from the light source (31a, 31b, 31c) and connected to the illumination receptacle terminal (Fig.2, [0022] illumination optical system 20 is produced by a light source 24; [0036] endoscope and the main body 3 are attachable/detachable via the connector).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Fukushima and Kagaya et al. to have the endoscope system comprising: a light source unit configured to supply illumination light, an optical fiber configured to receive the illumination light from the light source and connected to the illumination receptacle terminal as taught by Sakai et al. In order to guide a light from a light source unit, and irradiates a living body with an illuminating light ([0037] of Saka et al.). 
Regarding Claim 12, the modified device of Fukushima and Kagaya et al. teach the claimed invention as discussed above concerning claim 9, but does not teach the endoscope system comprising: a signal line connected to the electric receptacle terminal, a drive signal generation unit arranged at a location remote from the electric receptacle terminal and configured to supply a drive signal to the signal line.
(the processor device 3) comprising: a signal line (a lead wire 45) connected to the electric receptacle terminal (Figs.1 and 2, [0036] endoscope and the main body 3 are attachable/detachable via the connector), 
a drive signal generation unit (driver unit 25) arranged at a location remote from the electric receptacle terminal (Figs.1 and 2,  [0036] endoscope and the main body 3 are attachable/detachable via the connector), 
and configured to supply a drive signal to the signal line (Fig.1, [0052] from the actuator 15, a lead wire 45 that is provided so as to extend from the driver unit 25). 	
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Fukushima and Kagaya et al. to have the endoscope system comprising: a signal line connected to the electric receptacle terminal, a drive signal generation unit arranged at a location remote from the electric receptacle terminal and configured to supply a drive signal to the signal line as taught by Sakai et al. in order to output a drive signal for causing the distal end of the illumination fiber to scan in a desired direction ([0046]-[0046] of Sakai et al.).
Regarding Claim 15, the modified device of Fukushima and Kagaya et al. teach the claimed invention as discussed above concerning claim 8, but does not teach the endoscope system comprising, an illumination fiber having an entering end and an emitting end, the entering end being attached relative to the first plug terminal, the illumination fiber being configured to transmit illumination light to an object; an actuator unit configured to pivot the emitting end of the illumination fiber; a signal line extends 
Sakai et al. teach the endoscope system comprising an illumination fiber (illumination fiber 14) having an entering end and an emitting end (Fig.1), 
the entering end being attached relative to the first plug terminal (Fig.1, [0036] endoscope and the main body 3 are attachable/detachable via the connector), 
the illumination fiber (illumination fiber 14) being configured to transmit illumination light to an object ([0003] illumination fibers that emit an illuminating light); 
an actuator unit (an actuator 15) configured to pivot the emitting end of the illumination fiber ([0037] an actuator 15 that is provided at a distal end side of the illumination fiber causes a distal end of the illumination fiber 14 to scan in a desired direction); 
a signal line extends from the actuator unit to the second plug terminal and configured to transmit a drive signal for driving the actuator unit (from the actuator 15, a lead wire 45 that is provided so as to extend from the driver unit 25 (see FIG. 1) is connected); 
a light-receiving fiber (detection fiber 16) having an emitting end (Fig.1), 
(Fig.1, [0036] endoscope and the main body 3 are attachable/detachable via the connector), 
the light-receiving fiber (detection fiber 16) being configured to transmit a return light from the object illuminated by the illumination light ([0047] detection fiber 16 receives a return light reflected on a surface region of a subject, and guides the received return light to the demultiplexer 36).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Fukushima and Kagaya et al. to have the system comprising, an illumination fiber having an entering end and an emitting end, the entering end being attached relative to the first plug terminal, the illumination fiber being configured to transmit illumination light to an object; an actuator unit configured to pivot the emitting end of the illumination fiber; a signal line extends from the actuator unit to the second plug terminal and configured to transmit a drive signal for driving the actuator unit; a light-receiving fiber having an emitting end, the emitting end of the light-receiving fiber being attached relative to the third plug terminal, the light-receiving fiber being configured to transmit a return light from the object illuminated by the illumination light  as taught by Sakai et al. in order to provide scanning endoscope connected to the main body and irradiates a subject with an illuminating light while causing the illuminating light to scan, and obtains a return light from the subject, and displays a subject image ([0035]-[0036] of Sakai et al.).
Allowable Subject Matter
Claims 4-5 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 4 and 13, Fukushima and Kagaya et al. does not teach the illumination receptacle terminal surrounded by an elastomer that is supported by a U-shaped stopper. 
Regarding Claims 5 and 14, Fukushima and Kagaya et al. does not teach an electric board attached to the electric receptacle terminal on the surface by a screw member, and an elastomer surrounded by the support member and configured to support the electric board.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20150245769 A1		Mimura; Yusuke et al.
Mimura et al. (US 20150245769)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571}270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795